In re Disciplinary Board LA.St.Bar;— Other(s); applying for motion for interim suspension pursuant to Rule XIX, Section' 19.
ORDER
Considering that David M. Vaughn was convicted of serious crimes of mail fraud:
IT IS ORDERED that David M. Vaughn be, and he hereby is, suspended from the practice of law in the State of Louisiana pursuant to Rule XIX, Section 19, pending further orders of this Court.
It IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Rule XIX, Section 11 and Section 19.
MARCUS, J., not on panel.